INTERVIEW SUMMARY ATTACHMENT #1
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's representative e-mailed agenda to examiner.  See INTERVIEW SUMMARY ATTACHMENT #2.
	Applicant's representative argued that Yamane (US 2006/0090828) fails to disclose each of the sidewalls being flat and that, in Yamane, line portion 4 is formed in a circumferential groove instead of a lateral groove.  In response, examiner provided the following comments:  Yamane discloses a tie bar in which each of its sidewalls is flat [FIGURES 4-5].  Yamane and Godefroid (US 2005/0126670) teach forming tie bars in a groove of a tread to improve water discharge from the groove.  Godefroid teaches that these tie bars may be formed in "any groove of a tire tread".  Thus, Yamane and Godefroid motivate one of ordinary skill in the art to provide tie bars in a lateral groove of Japan 010 (JP 2000-038010) to obtain the expected and predictable result of improving water discharge from the lateral groove.
	Applicant's representative argued that Godefroid fails to disclose a minimum width of the groove portion being larger than a maxima depth of the groove portion and that, a person of the art cannot ascertain a "minimum" width of the groove portion in Godefroid.  In response, examiner provided the following comments:  Claim 2 fails to describe the location at which a minimum width is determined.  FIGURE 4 of applicant's disclosure shows width W30 of the groove portion being determined at the top of the groove portion.  Thus, minimum width of a the groove portion is reasonably and fairly interpreted as being determined at the top of the groove portion.  Godefroid shows width at the top of the groove portion defined by a tie bar being larger than a maxima depth of the groove portion defined by the tie bar.  See for example FIGURE 7.   
	Discussed amending claims 1 and 2 to recite --wherein the tie bar is the only tie bar in the one of the plurality of lateral grooves--.  Examiner agreed that this subject matter is supported by FIGURES 1 and 2 of applicant's disclosure.  Examiner commented that if claims 1 and 2 were amended to recite --wherein the tie bar is the only tie bar in the one of the plurality of lateral grooves--, such amended claims appear to overcome the rejection since Yamane and Godefroid teach plural tie bars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749